Exhibit 10.38

 

[ex10xxxviii_01.jpg]

 



 

 

 

THIS SALES AND MARKETING AGREEMENT is made the of 1st of January 2017.

 

BETWEEN

 

(A)PACIFIC GREEN TECHNOLOGIES CHINA LIMITED, a Hong Kong registered limited
liability company with its registered office at 301-303, 3/F, Golden Gate
Commercial Building,136-138 Austin Road, Tsim Sha Tsui, Kowloon, Hong Kong
("PGTC")

 

AND

 

(B)POWERCHINA SPEM LIMITED COMPANY, a company incorporated in the Peoples
Republic of China having its registered address at 80 Hangdu Road, Shanghai,
China 201316 ("SPEM")

 

WHEREAS

 

(1)PGTC owns the rights to patented emission control systems including
ENVI-CleanTM,

 

(2)PGTC and SPEM have entered into a joint venture partnership to market,
fabricate and install ENVI-CleanTM emission control technologies in the Peoples
Republic of China,

 

(3)SPEM will provide the sales and marketing for ENVI-CleanTM and other PGTC
products as agreed during the term of the agreement,

 

(4)SPEM has agreed to use its resources in other markets in which it has
contacts, agents or market influence to assist PGTC,

 

(5)PGTC and SPEM have mutually agreed to enter into a Sales and Marketing
agreement.

 

IT IS AGREED

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 The following terms shall have the following meanings:

 

Term Shall mean the term of this Agreement described in Clause 2;    
Force Majeure Shall mean any event affecting the performance of any provision of
this Agreement arising from or attributable to acts, events, omissions or
accidents which are beyond the reasonable control of a party including, without
limitation, any abnormally inclement weather, flood, lightning, storm, fire,
explosion, earthquake, subsidence, structural damage, epidemic or other natural
physical disaster, failure or shortage of power supplies, war, military
operations, riot, crowd disorder, strike, lock-outs or other industrial action,
terrorist action, civil commotion and any legislation, regulation, ruling or
omissions of any relevant government, court or any competent national or
international authority;

 

 2 

 

 

1.2 The singular includes the plural and vice versa.

 

1.3 The clause headings do not form part of this Agreement and should not be
taken into account in its construction or interpretation.

 

1.4 References in this Agreement to the Schedule are to the Schedule to this
Agreement.

 

2. TERM AND APPOINTMENT

 

2.1 This Agreement shall have effect for nine months from the date of the
Agreement.

 

2.2 The Agreement may be renewed by mutual consent of the parties.

 

3. PAYMENT AND CONSIDERATION

 

3.1 The consideration for SPEM's services, PGTC has agreed to a fee of
RMB1,050,000 to be as US$160,198 on the 9 month anniversary of the acceptance of
the system.

 

4. ASSIGNMENT, CONFIDENTIALITY & SEVERABILITY

 

4.1 Neither party may assign any of its rights or obligations under this
Agreement without the prior written consent of the other party, such consent not
to unreasonably withheld or delayed providing that neither party is
detrimentally affected by the assignment.

 

4.2 The parties acknowledge that the contents, in particular the financial
details of this Agreement are confidential and neither party will disclose any
information concerning the terms of this Agreement without the prior written
consent of the other except as required by law or as reasonably necessary for
the operation of this Agreement.

 

4.3 Should any provision of this Agreement be considered void or voidable under
any applicable law, such provision shall to the extent required be severed or
amended in such a manner as to render the rest of this Agreement valid or
enforceable, unless the whole commercial object is thereby frustrated.

 

5. ENTIRE AGREEMENT AND WAIVER

 

5.1 This Agreement contains the entire agreement of the parties with respect to
the subject matter of this Agreement

 

5.2 This Agreement may only be varied by the written agreement of both parties.

 

5.3 A waiver by either party of a breach of any term or condition of this
Agreement in any one instance shall be in writing, and shall not be deemed as a
continuing waiver or a waiver of any subsequent breach unless so provided by
written notice.

 

6. FORCE MAJEURE

 

Should SPEM's obligations under this Agreement be materially hampered,
interrupted or interfered with by reason of any Event of Force Majeure, then the
obligations of SPEM shall be suspended during the period of such hampering,
interference or interruption consequent upon such event or events and shall be
postponed for a period of time equivalent to the period or periods of
suspension, and the parties will use their best commercial endeavors to minimize
and reduce any period of suspension occasioned.

 

 3 

 

 

7. NO PARTNERSHIP, GOVERNING LAW & ANNOUNCEMENTS

 

7.1 Nothing contained in this Agreement shall be deemed to alter the terms of
the joint venture partnership between the parties.

 

7.2 This Agreement shall be governed by and construed in all respects in
accordance with the laws of the Peoples Republic of China and each party hereby
submits to the exclusive jurisdiction of the Chinese arbitration or courts.

 

7.3 Neither party shall make (and the parties shall ensure that no person
connected with them shall make) any public statement, issuance or announcement
about the signature of this Agreement without the prior written approval of the
other party except as required by law or by any legal authority.

 

Intentionally Left Blank

 



 4 

 

 

SIGNATURE PAGE

 

IN WITNESS whereof the parties have duly executed this Agreement the day and
year first above written.

 





Authorized for and on behalf of

   

PACIFIC GREEN TECHNOLOGIES CHINA LIMITED

  /s/ Scott Poulter   Scott Poulter      

For and on behalf of

    POWER CHINA SPEM LIMITED COMPANY [ex10xxxiii_01.jpg]   Name:     Title:  

 

 

5



 

 